In its memorandum filed August 17, 1940, the court suggested the propriety and offered opportunity to the plaintiff Frederick R. Houde, administrator, d.b.n., c.t.a.,
on the estate of Winford E. Hotchkiss, of amending the second count of the complaint to conform to the evidence in one respect. This required only that it be alleged that the decedent at the time of his death was the owner of an undivided one-fourth right, title and interest to the land described therein, which allegation is now contained in an "Amendment to the Second Count of Plaintiff's Complaint", filed August 23, 1940.
The memorandum of the court referred to suggested that the defendants, while they had the right to plead to the pleading when amended in any way in which they might elect, would probably wish to enter an admission or denial of the new matter. However, while in the interim certain motions were made and disposed of, no answer was filed until December 11, 1940, on which latter date the content of the amendment to the second count was admitted.
However, there was also added to this pleading a special defense which differs in certain material particulars from the special defense as it existed when the case was tried and interposes issues of law and fact not then before the court. This latter has not been pleaded to by plaintiff so that if such special defense is to stand a series of pleadings may again ensue and a further hearing may be necessary to permit the introduction of additional evidence by plaintiff or on the part of defendant, or both.
The case, of course, was decided on the pleadings as they *Page 115 
were and according to the claims of the parties under them on the evidence adduced at the time of the trial. As noted, the amendment suggested to be made by plaintiff effects no change in the issues formulated as they were then. Any pleading to be filed by the defendants was, hence, necessarily restricted to the content of the amendment only, either in itself, or as this might change the purport of the pleading in which it was incorporated. The special defense is not germane in either of these respects since the amendment introduced no new issue of law into the case and merely conforms to the evidence received at the trial. Neither was the special defense in question filed by permission of the court. In consequence, it is ordered stricken from the file. This leaves the pleadings closed and permits judgment to be entered.
   Judgment may enter in favor of the defendants, Gurdon Bradley, John S. Rogers and Frank R. Williams, individually, and Milton J. Warner as treasurer of the Town of Branford on both counts; and in favor of the plaintiff, Sylvia B. Parkinson on the first count and Frederick R. Houde, as administrator